         Case 1:14-cv-14750-DPW Document 108 Filed 07/09/19 Page 1 of 2



                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS

RACHEL CULLINANE, JACQUELINE
NUNEZ, ELIZABETH SCHAUL, and ROSS
McDONAGH, on behalf of themselves and others
similarly situated,

       Plaintiffs,                                            Case No. 1:14-cv-14750-DPW
v.

UBER TECHNOLOGIES, INC.,

               Defendant

        SUPPLEMENTAL AFFIDAVIT OF ELIZABETH RYAN IN SUPPORT OF
     PLAINTIFFS’ UNOPPOSED MOTION FOR APPROVAL OF NOTICE OF CLASS
                          ACTION SETTLEMENT

       I, Elizabeth Ryan, affirm as follows by way of supplement to my affidavit dated April 26,

2019, ECF # 100-2:

       1.      I submit this affidavit in support of Plaintiffs’ Unopposed Supplemental Motion

for Approval of Notice of Class Action Settlement.

       2.      The facts contained in this Affidavit are within my personal knowledge, and I

could testify to those facts if called to do so under oath.

       3.      If the Court grants the requested attorneys’ fees, litigation expenses, and service

awards, Plaintiffs estimate that on average each Settlement Class Member will receive between

$18 and $19.

       Signed under the penalties of perjury this 9th day of July 2019.

                                            /s/ Elizabeth Ryan
                                            Elizabeth Ryan
        Case 1:14-cv-14750-DPW Document 108 Filed 07/09/19 Page 2 of 2



                                      Certificate Of Service

       I hereby certify that this document filed through the ECF system will be sent

electronically to the registered participants as identified on the Notice of Electronic File (NEF)

on July 9, 2019.



                                              /s/ Elizabeth Ryan
                                              Elizabeth Ryan




                                                 2
